                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


VINCENT H. PINDER,                   )              3:16-cv-00742-MMD-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              December 9, 2019
HAROLD MIKE BYRNE, et al.,           )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Defendants’ Motion for Extension of Time to File Dispositive Motions
(ECF No. 53).

       Defendants’ Motion for Extension of Time to File Dispositive Motions (ECF No. 53) is
GRANTED. The last day for the parties to file dispositive motions is extended to and including
Friday, January 17, 2020. There shall be no further extensions granted barring unforeseen and
extenuating circumstances.

       IT IS SO ORDERED.

                                           DEBRA K. KEMPI, CLERK

                                           By:        /s/______________________
                                                  Deputy Clerk
